DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elise Heilbrunn on 05/17/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:

(Currently Amended) A method, comprising: 
	generating or updating, by a computing system including a processor, a set of weights of a machine learning model using a set of data, the set of weights corresponding to a set of properties;
obtaining, by the computing system, an image;
performing, by the computing system, object detection such that one or more objects in the image are detected;
identifying, by the computing system for at least one of the objects, a set of property values corresponding to [[a]] the set of properties; 
generating, by the computing system, a matrix having data including, for at least one of the objects, the corresponding set of property values; and
determining, by the computing system, by applying [[a]] the machine learning model to the matrix, whether the image is to  be translated,  wherein determining whether the image is to be translated includes:
applying, for at least one of the objects, at least a first weight of the set of weights to at least a first value of the set of property values of the object such that an output value is generated, the first value and first weight corresponding to a first property of the set of properties; and
determining whether the image is to be translated based, at least in part, on the output value.


2. (Cancelled)

3. (Currently Amended) The method of claim 1, further comprising: 
determining, based on one or more weights of the set of weights, at least one object in the image that requires  translation


4. (Currently Amended) The method of claim [[3]] 1, further comprising:
	
	determining whether the result is greater  than a threshold  value.


6. (Currently Amended) The method of claim [[2]] 1, further comprising:
	training the machine learning model using a set of data corresponding to one or more countries or geographic regions.


8. (Currently Amended) The method of claim [[7]] 1, further comprising: 
	obtaining training images;
identifying one or more objects included in the training images;
identifying one or more property values of one or more properties associated with each of the one or more objects in the  training images; 
generating a training data set including the identified property values; and
training the machine learning model using the training data set.

9. (Currently Amended) The method of claim [[8]] 1, further comprising 
	obtaining training images;
identifying one or more objects included in the training images;
identifying one or more property values of one or more properties associated with each of the one or more objects in the  training images; 
	generating a training data set including the identified property values;
wherein generating or updating the set of weights includes generating the set of weights corresponding to the set of properties using the training data set.

10. (Currently Amended) The method of claim 8, wherein the training data set is associated with one or more languages 

11. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, 
	generate or update a set of weights of a machine learning model using a set of data, the set of weights corresponding to a set of properties;
obtain an image;
perform object detection such that one or more objects in the image are detected;
identify, for at least one of the objects, a set of property values corresponding to [[a]] the set of properties; 
generate a matrix having data including, for at least one of the objects, the corresponding set of property values; and
determine, by applying  [[a]] the machine learning model to the matrix, whether the image is to  be translated,  wherein determining whether the image is to be translated includes:
applying, for at least one of the objects, at least a first weight of the set of weights to at least a first value of the set of property values of the object such that an output value is generated, the first value and first weight corresponding to a first property of the set of properties; and
determining whether the image is to be translated based, at least in part, on the output value.

12. (Cancelled)

13. (Currently Amended) The non-transitory computer-readable medium of claim 11, further comprising instructions that, when executed, 
determine, based on one or more weights of the set of weights, at least one object in the image that requires translation


14. (Currently Amended) The non-transitory computer-readable medium of claim 11, having stored thereon instructions that, when executed by one or more processors, 

15. (Currently Amended) The non-transitory computer-readable medium of claim [[12]] 11, having stored thereon instructions that, when executed by one or more processors, 
identify one or more objects included in the training images;
identify one or more property values of one or more properties associated with each of the one or more objects in the  training images; 
generate a training data set including the identified property values; and
train the machine learning model using the training data set.

16. (Cancelled)

17. (Currently Amended) A system, comprising:
at least one physical memory device; and
one or more processors, the one or more processors 
	generating or updating a set of weights of a machine learning model using a set of data, the set of weights corresponding to a set of properties;
obtaining an image;
	performing object detection such that one or more objects in the image are detected;
	identifying, for at least one of the objects, a set of property values corresponding to [[a]] the set of properties; 
	generating a matrix having data including, for at least one of the objects, the corresponding set of property values; and
	determining, by applying [[a]] the machine learning model to the matrix, whether the image is to  be translated,  wherein determining whether the image is to be translated includes:
	applying, for at least one of the objects, at least a first weight of the set of weights to at least a first value of the set of property values of the object such that an output value is generated, the first value and first weight corresponding to a first property of the set of properties; and
	determining whether the image is to be translated based, at least in part, on the output value.

18. (Cancelled)

19. (Currently Amended) The system of claim 17, wherein processing the image at the machine learning model further comprises:
determining, using the set of weights, at least one object in the image that requires translation


20. (Currently Amended) The system of claim [[18]] 17, wherein an object requires translation upon a determination that a value generated for the object using at least a portion of the set of  weights is greater than a threshold value.
21. (New) The method of claim 3, further comprising:
	generating a list of properties associated with the at least one object that requires translation.
22. (New) The non-transitory computer-readable medium of claim 13, further comprising instructions configurable to cause the one or more processors to:
generate a list of properties associated with the at least one object that requires translation.
23. (New) The system of claim 17, wherein processing the image at the machine learning model further comprises:
generating a list of properties associated with the at least one object that requires translation.
24. (New) The method of claim 1, wherein an object requires translation upon a determination that a value generated for the object using at least a portion of the set of  weights is greater than a threshold value.

Allowable Subject Matter
This communication is in response to the Amendment filed on 03/22/22 and telephone interview conducted on 05/17/22.
Claims 1, 3-11, 13-15, 17, and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 11, 17 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “generating or updating a set of weights of a machine learning model using a set of data, the set of weights corresponding to a set of properties; obtaining an image; performing object detection such that one or more objects in the image are detected; identifying at least one of the objects, a set of property values corresponding to the set of properties;  generating a matrix having data including, for at least one of the objects, the corresponding set of property values; and determining by applying the machine learning model to the matrix, whether the image is to  be translated, wherein determining whether the image is to be translated includes; applying, for at least one of the objects, at least a first weight of the set of weights to at least a first value of the set of property values of the object such that an output value is generated, the first value and first weight corresponding to a first property of the set of properties; and determining whether the image is to be translated based, at least in part, on the output value”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 03/22/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652